The judgment of the court was pronounced by
Pees ton, J.
This suit was commenced by attachment on a promissory note. The affidavit was made by the attorney in fact of the plaintiffs. The defendant moved to dissolve the attachment; first, on the ground that the affidavit should have shown that the plaintiffs were absent from the parish. The Code of Practice does not require that this should be shown by the affidavit. C. P. art. 244. It was shown by the petition. The second ground was, that the affiant should have sworn that the debt was due. He did so expressly. As a third ground for dissolving the attachment, it was alleged, that the affiant should have sworn, positively, that the defendant resided out of the State of Louisiana, and should not have qualified his affidavit. The affidavit states, that said Farior resides out of the State of Louisiana, having acquired no legal residence in the State. The statement of the reason for considering the defendant a non-resident, does not vitiate the affidavit; but, on the contrary, being true, for it is not contradicted, makes the affidavit more satisfactory. The court, therefore, properly sustained the attachment.
The defendant plead that the note had been extinguished by the sale to the plaintiff, II. W. Farley, of real property in the State of Alabama; and that there was a balance of three hundred and fifty dollars in his favor, against the plaintiff, for which he sued by reconvention. He propounded interrogatories *726to the plaintiff, H. W. Farley, 'as to their transactions with regard to the real property alleged to have been sold to him. We have examined carefully the interrogatories and answers, and are of opinion with the district court, that the answers are responsive to the interrogatories, and do not go beyond them. The answers entirely exonerate the plaintiff from the claim in reconvention, and show that the note upon which the suit is brought, is credited with all that was justly due by the plaintiff to the defendant.
The judgment of the district court is affirmed, with costs; but without the damages claimed for a vexatious appeal.